DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-14 are pending.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 4: “the robot hand” lacks antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analysis of the claims in view of the 2019 Patent Eligibility Guidance (2019 PEG) is provided below.
Regarding claim 11.  A route outputting method using an arithmetic device including an output unit and an arithmetic unit when a robot having a plurality of movable shafts transports an object from a first position to a second position, the arithmetic unit executing the steps of: 
calculating the first position and the second position satisfying first conditions for restricting the posture the object can take in the real space where the object is present; 
calculating one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position; 
generating a route from the first position to the second position via the one or more intermediate points; and 
outputting the generated route using the output unit.

Step 1: Statutory Category - Yes
	The claim recites a method.  The claim falls within one of the four statutory categories.  MPEP 2106.03.

Step 2A Prong One evaluation: Judicial Exception - Yes
The Office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental processes” because under the broadest reasonable interpretation, the claim covers performance using mental processes.
The claim recites the limitation of calculating the first position and the second position.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit executing”.  That is, other that reciting “the arithmetic unit executing”, nothing in the claim precludes the step from being done in the mind.  For example, a person could mentally calculate start and end points in an environment, where the start and end points have enough room to fit the object.  Thus, this step recites a mental process.

The limitation of generating a route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “the arithmetic unit executing”.  That is, other that reciting “the arithmetic unit executing”, nothing in the claim precludes the step from being done in the mind.  For example, a person could mentally connect the first, intermediate, and second points to generate a route through these points. Thus, this step recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, the it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Step 2A Prong Two evaluation: Practical Application - No
Claim 11 is evaluated whether as a while it integrates the recited judicial exception into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
In the present case, the additional limitation beyond the above-noted abstract idea area as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 11 recites the additional elements of an arithmetic device, an output unit, an arithmetic unit, a robot having a plurality of movable shafts, and an object.  According to the specification, the arithmetic device, output unit, and arithmetic unit are identified as general purpose computer components such that they represent no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the calculating, generating and outputting steps.  
The robot having a plurality of movable shafts, and the object do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed calculating steps relate to the robot and object, but the robot and object do not use the calculations or the generated route in the claims.  The claims may be made patent eligible by amending the claims to require the robot to move the object in accordance with the generated route.  
The claim limitation of “outputting the generated route using the output unit” is directed to extra-solution activity of outputting or displaying data.  This step amounts to 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claims are ineligible.  

Step 2B Evaluation: Inventive Concept - No
Claim 11 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional elements, or combination of additional elements, adds an inventive concept to the claims.  
As discussed with respect to Step 2A Prong Two, the arithmetic device, output unit, and arithmetic unit in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
The recited robot having a plurality of movable shafts, and the object are well-understood, routine, and conventional components previously known in the field of robotics, and are specified at a high level of generality.  Therefor these elements are not indicative of an inventive concept in the claims.  MPEP 2106.05.  
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robotics) is not indicative of an inventive concept (significantly more).  

For these reasons, there is no inventive concept in the claims, and thus they are ineligible.   

The claims may be made patent eligible by amending the claims to require the robot to move the object in accordance with the generated route.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (US Publication No. 2009/0019410).
Yoshizawa teaches:
Re claim 1.  A route outputting method using an arithmetic device including an output unit and an arithmetic unit when a robot having a plurality of movable shafts transports an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the arithmetic unit executing the steps of: 
calculating the first position and the second position satisfying first conditions for restricting the posture the object can take in the real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
(Output of constraint path S13, Figure 6; and paragraph [0034]).

Re claim 12.  Wherein the arithmetic unit calculates the first position and the second position on a route between the first position and the second position satisfying the first conditions in the step of calculating the first position and the second position (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”; and paragraphs [0053-0055]).

Re claim 13.  Wherein 
an intermediate point includes information related to the intermediate position and intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and 
the arithmetic unit calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position without changing the information related to the intermediate position at the one intermediate position in the step of calculating one or more intermediate points in the3Kennosuke HAYASHITMI.110.0002.PC Preliminary Amendmentreal space (Figure 9 and paragraph [0075-0077]: “an interpolation configuration is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Publication No. 2009/0019410) as applied to claim 13 above, and further in view of Kamiya (US Publication No. 2007/0030271).
The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 14) wherein information related to the intermediate position at one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
(re claim 14) wherein information related to the intermediate position at one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664